WALLER, Circuit Judge
(dissenting).
Jurisdiction in the Federal Court ordinarily is laid by the allegations in the complaint. The complaint here seeks no relief on behalf of twenty plaintiffs against the two plaintiffs who purchased lands from Marks. These two plaintiffs, which the lower Court realigned as defendants, unquestionably have a joint and common interest with the other twenty plaintiffs in obtaining relief against Marks for the land to which it is alleged Marks wrongfully holds title and which was not sold to these two defendants. There is no breach of warranty in issue. The pleadings put no controversy in issue between the plaintiffs. The fact that the two realigned plaintiffs might, on final hearing, be decreed to be estopped to recover relates to the merits and not to the matter of jurisdiction. The twenty plaintiffs who did not purchase land from Marks might never assert any claim against the other two plaintiffs. Their differences, if any, might have been, or might yet be, settled without litigation. Whether there is a collision of interests between plaintiffs, necessitating a realignment of some of the plaintiffs as defendants will depend upon the relief sought by the complaint in the pending case. The possibility that some day, somewhere, sometime, there might be a clash between plaintiffs in some other suit should not have the slightest bearing on the Court’s jurisdiction in the pending case. The fact that two of the plaintiffs might not have the right to recover against the named defendant for portions of the land which they bought from defendant should not prevent those two plaintiffs from litigating with the defendant over that part of the land which they did not acquire by purchase. Surely they should be allowed the right to litigate with the defendant under the allegations of the complaint, by virtue of which jurisdiction ordinarily attaches. Rule 20 of Federal Rules of Civil Procedure, 28 U.S. C.A. following section 723c, provides that a plaintiff or defendant need not be interested in obtaining or defending against all of the relief demanded, and that judgment *804may be given for one or more of the plaintiffs according to their respective rights to relief, and against one or more defendants according to their, respective liabilities. The Rules of Civil Procedure, of. course, do not affect jurisdiction, but they do affect the rights of the parties to sue and do have a bearing upon jurisdiction when a realignment of parties, based on the character of the relief sought, is involved.
My brethren say that the interest of the two realigned defendants who purchased property from Marks “[lay] in protecting the property so acquired.” This assumption by the Court seems contrary to the allegations of the complaint and- if this were true, why did these plaintiffs join in bringing the suit? For aught that this Court knows, these two plaintiffs’ interest in the lands remaining unsold by Marks might be worth more than the portion that they acquired ‘from Marks. Furthermore, if Marks were guilty of a fraud or a breach of trust of which these two plaintiffs were ignorant, they, in an appropriate proceeding, would be entitled to recover the money paid Marks for the purchase of the lands, together with interest. But be that as it may, whether these two plaintiffs have more to gain by winning the suit than by retaining title to the land -bought is a matter of which the writer is wholly without knowledge. They joined as plaintiffs and they should be permitted to select the course by which their rights would be best protected rather than to have that course selected for them by either Marks or the Court.
The majority opinion also says that these two defendants “having acquired by purchase from Marks several years subsequent to the alleged fraud practiced upon them with respect to the property * * *• waived any right .that they might previously have had against Marks based upon his alleged fraud.” That is a matter that would have to be determined on the merits rather than on the question of jurisdiction, because it would take knowledge of the fraud on the part of these plaintiffs before they would be held to have waived any right -based upon the fraud, and the Court should not base its holding as to jurisdiction upon the merits of the case when the testimony as to the merits has never been taken.
The majority opinion seems to be predicated upon the possibility that it would be permissible for twenty of the plaintiffs in this case to have relief against the two realigned plaintiffs as to lands purchased by them from defendant, and also that in some manner the question of breach of warranty might sometime arise, but the answer to that is that such relief is not sought here, and a realignment of the parties should not be ordered in anticipation that somebody might interject these issues later. If' so, that would be the time to consider realignment. We are not justified in holding or denying jurisdiction on anticipated and unprojected issues.
The plaintiffs have not sought to have their interest partitioned in this case, nor to determine what the undivided interest of any plaintiff is. They seek to have themselves declared the owners of these lands free from the claims of defendant Marks — not free from the claims of Marks and all others claiming under him, and I am unaware o'f any right that Marks has to insist that the plaintiffs litigate among themselves when the only relief sought is the cancellation of any claim that Marks has to the lands involved. This is not a suit to quiet title -but to, cancel the claims of Marks which are alleged to be fraudulent, and it seems incongruous for the Court to require a litigant to go in and become aligned with a defendant alleged to be guilty of fraud or to defend a claim which he has characterized as fraudulent. Assuredly this Court would not, in its deliberations on his case, exclude the possibility that there are still in this sordid and selfish world those who would not choose to defend, or to retain the benefits of, property taken from others by fraud, even if they had no knowledge of, or participation in the fraud. Neither Marks, nor the Court has a right to require plaintiffs to defend against their own interests and claims.
For these reasons I am unable to concur in the majority opinion.